— Appeal from an order of the Supreme Court at Special Term (Ford, J.), entered December 20, 1982 in Essex County, which, inter alla, granted defendant’s motion for an order pendente lite for temporary maintenance of $300 per week. The sole issue on this appeal is whether defendant is entitled to an award of temporary maintenance. The parties were married in 1957 and have two sons, ages 23 and 18, both in college. Since 1958, defendant has been a housewife *944and has not been employed. Plaintiff has a yearly salary of $44,500 as president of AuSable Valley Telephone Company and, according to his financial affidavit, he has sole ownership of assets worth $127,793. The parties jointly own household furnishings, $30,000 worth of stock in AuSable Valley Telephone Company, and a bank account currently containing $4,000. Defendant has sole ownership of $10,000 in a money market account which produces annual income of approximately $1,000. Following Special Term’s grant of defendant’s motion for $300 per week temporary maintenance, plaintiff appealed. Plaintiff contends that defendant is not entitled to temporary maintenance because she could liquidate her $10,000 money market account and, therefore, is not destitute. There is, however, no requirement that a spouse invade her limited capital in order to meet her reasonable needs pending trial where it appears that the other party has sufficient property or income to provide for her (Hyman v Hyman, 56 AD2d 337, 338; Walker v Walker, 18 AD2d 684; see, also, Domestic Relations Law, § 236, Part B, subd 6, par a; Matter of Lois R. v Richard R., 98 Mise 2d 580, 587, affd 73 AD2d 843). Considering the parties’ respective property, income and reasonable needs, Special Term properly awarded temporary maintenance. A prompt trial is the preferable way to resolve any claimed inequities in the award (Baranyk v Baranyk, 73 AD2d 1004, 1005). The order should be affirmed. Order affirmed, without costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.